EXHIBIT 10.53
FORM OF
COMMERCIAL PAPER DEALER AGREEMENT
4(2) PROGRAM
among
Time Warner Inc.,
as Issuer
Historic TW Inc.,
as Note Guarantor
Home Box Office, Inc. and Turner Broadcasting System, Inc.,
as Supplemental Guarantors
and
[•],
as Dealer

         
 
  Concerning Notes to be issued pursuant to an Issuing and Paying Agency
Agreement dated as of February 16, 2011, among the Issuer, the Note Guarantor
and JPMorgan Chase Bank, National Association, as Issuing and Paying Agent    

Dated as of
February 16, 2011

 



--------------------------------------------------------------------------------



 



COMMERCIAL PAPER DEALER AGREEMENT
4(2) Program
     This agreement (“Agreement”) dated February 16, 2011, sets forth the
understandings among the Issuer, the Guarantors and the Dealer, each named on
the cover page hereof, in connection with the issuance and sale by the Issuer of
its short-term promissory notes (the “Notes”) through the Dealer.
     Historic TW Inc. (the “Note Guarantor”) has agreed unconditionally and
irrevocably to guarantee payment in full of the principal and interest (if any)
on all such Notes of the Issuer, pursuant to a guarantee, dated as of
February 16, 2011, in the form of Exhibit C hereto (the “Note Guarantee”), and
Home Box Office, Inc. and Turner Broadcasting System, Inc. (the “Supplemental
Guarantors”) have agreed unconditionally and irrevocably to guarantee the Note
Guarantor’s guarantee of the Notes pursuant to guarantees dated February 16,
2011 in the form of Exhibit D hereto (the “Supplemental Guarantees”). The Note
Guarantor and the Supplemental Guarantors are collectively referred to herein as
the “Guarantors,” and the Note Guarantee and the Supplemental Guarantees are
collectively referred to herein as the “Guarantees”.
     Certain terms used in this Agreement are defined in Section 6 hereof.
     The Addendum to this Agreement, and any Annexes or Exhibits described in
this Agreement or such Addendum, are hereby incorporated into this Agreement and
made fully a part hereof.
Section 1. Offers, Sales and Resales of Notes
     1.1 While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.
     1.2 So long as this Agreement shall remain in effect, and in addition to
the limitations contained in Section 1.7 hereof, the Issuer shall not, without
the consent of the Dealer, offer, solicit or accept offers to purchase, or sell,
any Notes except (a) in transactions with one or more dealers which may from
time to time after the date hereof become dealers with respect to the Notes by
executing with the Issuer one or more agreements which contain provisions
substantially identical to Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.
     1.3 The Notes shall be in a minimum denomination or minimum amount,
whichever is applicable, of $250,000 or integral multiples of $1,000 in excess
thereof, will bear such interest rates, if interest bearing, or will be sold at
such discount from their face amounts, as shall be agreed upon by the Dealer and
the Issuer at the time of each proposed sale, shall have a maturity not
exceeding 365 days from the date of issuance (exclusive of days of grace) and
shall not contain any provision for extension, renewal or automatic “rollover.”

2



--------------------------------------------------------------------------------



 



     1.4 The authentication, delivery and payment of the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement and the Notes shall
be either individual bearer physical certificates or represented by book-entry
Notes registered in the name of DTC or its nominee in the form or forms annexed
to the Issuing and Paying Agency Agreement.
     1.5 If the Issuer and the Dealer shall agree on the terms of the purchase
of any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.
     1.6 All offers and sales of Notes by the Issuer shall be effected pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof, which exempts transactions by an issuer not
involving any public offering. The Dealer and the Issuer hereby establish and
agree to observe the following procedures in connection with offers, sales and
subsequent resales or other transfers of the Notes:
     (a) Offers and sales of Notes shall be made only to investors reasonably
believed by the Dealer to be: (i) Institutional Accredited Investors or
Sophisticated Individual Accredited Investors, (ii) non-bank fiduciaries or
agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be an Institutional Accredited Investor or
Sophisticated Individual Accredited Investor and (iii) Qualified Institutional
Buyers (“QIBs”).
     (b) Resales and other transfers of Notes by the holders thereof shall be
made only in accordance with the restrictions in the legends described in clause
(e) below.
     (c) No general solicitation or general advertising shall be used in
connection with any offering of the Notes. Without limiting the generality of
the foregoing, none of the Dealer, the Issuer, or any Guarantor shall issue any
press release or place or publish any “tombstone” or other advertisement
relating to the Notes without the prior written approval of the other party.
     (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.
     (e) Offers and sales of the Notes shall be made in accordance with Rule 506
under the Securities Act (other than the requirement set forth in Rule 503(a)),
and shall be subject to the restrictions described in the legend appearing on
Exhibit A hereto. A legend substantially to the effect of such Exhibit A shall
appear as part of the Private Placement Memorandum used in connection with
offers and sales of Notes hereunder, as well as on each Note offered and sold
pursuant to this Agreement.
     (f) The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in

3



--------------------------------------------------------------------------------



 



effect. The Private Placement Memorandum shall expressly state that any person
to whom Notes are offered shall have an opportunity to ask questions of, and
receive information from, the Issuer, the Guarantors and the Dealer and shall
provide the names, addresses and telephone numbers of the persons from whom
information regarding the Issuer and the Guarantors may be obtained.
     (g) The Issuer agrees, for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of Notes, that at any time
that the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act,
the Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information as to the Issuer and the
Guarantors required by Rule 144A(d)(4)(i).
     (h) In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.
     (i) The Issuer and the Guarantors represent that the Guarantors are not
presently issuing commercial paper in the United States market. In the event
that one or more of the Guarantors does issue commercial paper in the United
States market in reliance upon the exemption provided by Section 3(a)(3) of the
Securities Act, the Issuer and the Guarantors agree that (a) the proceeds from
sales of Notes will be segregated from proceeds of the sale of any such
commercial paper by being placed in separate accounts, (b) the Issuer and the
Guarantors will institute appropriate corporate procedures to ensure that offers
and sales of commercial paper issued by the Guarantors are not integrated with
offerings and sales of Notes hereunder and (c) the Issuer and the Guarantors
will comply with the requirements of the Securities Act in selling commercial
paper or other short-term debt securities other than the Notes in the United
States.
     1.7 The Issuer and each Guarantor hereby represents and warrants to the
Dealer, in connection with offers, sales and resales of Notes, as follows:
     (a) The Issuer and the Guarantors hereby confirm to the Dealer that within
the preceding six months neither the Issuer, nor any Guarantor, nor any person
other than the Dealer or the other dealers referred to in Section 1.2 hereof
acting on behalf of the Issuer or a Guarantor has offered or sold any Notes, or
any substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer or a Guarantor with maturities less than
365 days), to, or solicited offers to buy any such security from, any person
other than the Dealer or the other dealers referred to in Section 1.2 hereof.
The Issuer and the Guarantors also agree that (except as permitted by Section
1.6(i) hereof), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, none of the Issuer, any Guarantor or any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof will offer the
Notes or any substantially similar security of the Issuer or a Guarantor for
sale to, or solicit offers to buy any such security from, any person other than
the Dealer or the dealers referred to in Section 1.2 hereof (except as
contemplated by Section 1.2 hereof), it being understood that such agreement is
made with a view to bringing the offer and sale of the Notes within the
exemption provided by Section 4(2) of the Securities Act and Rule 506 thereunder
and shall survive any termination of this Agreement. Each of the Issuer and the
Guarantors hereby represents and warrants that it has not taken or omitted to
take, and will not take or omit to take, any action that would cause the
offering and sale of Notes hereunder to be integrated with any other offering of
securities, whether such offering is made by the Issuer, a Guarantor or some
other party or parties.
     (b) The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors

4



--------------------------------------------------------------------------------



 



of the Federal Reserve System of the United States of America. In the event that
the Issuer determines to use such proceeds for the purpose of buying, carrying
or trading securities, whether in connection with an acquisition of another
company or otherwise, the Issuer shall give the Dealer at least five business
days’ prior written notice to that effect. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes only to offerees it
reasonably believes to be QIBs or to QIBs it reasonably believes are acting for
other QIBs, in each case in accordance with Rule 144A.
Section 2. Representations and Warranties of the Issuer and the Guarantors
The Issuer, with respect to Sections 2.1 through 2.10 and 2.20, and each
Guarantor, for itself only, with respect to Sections 2.11 through 2.20,
represents and warrants that:
     2.1 The Issuer is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all the requisite power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.
     2.2 This Agreement and the Issuing and Paying Agency Agreement have been
duly authorized, executed and delivered by the Issuer and constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and except as
enforceability of the indemnification provisions of this Agreement may be
limited by federal securities laws.
     2.3 The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agency Agreement, will be validly issued and
delivered and will constitute legal, valid and binding obligations of the Issuer
enforceable against the Issuer in accordance with their terms subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
     2.4 The offer and sale of Notes in the manner contemplated hereby do not
require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(2) thereof, and no indenture
in respect of the Notes is required to be qualified under the Trust Indenture
Act of 1939, as amended.
     2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.
     2.6 No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes or the Issuing
and Paying Agency Agreement, except as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Notes.
     2.7 None of the execution and delivery of this Agreement and the Issuing
and Paying Agency Agreement, the issuance and delivery of the Notes in
accordance with the Issuing and Paying Agency Agreement, or the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer,
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer or (ii) violate or result in a breach or an event of default under any of
the terms of the Issuer’s charter documents or by-laws, any material contract or
instrument to which the Issuer is a party or by which it or its property is
bound, or any law or regulation, or any order, writ, injunction or decree of any
court or government instrumentality, to which the Issuer is

5



--------------------------------------------------------------------------------



 



subject or by which it or its property is bound, which violation, breach or
event of default is reasonably likely to have a material adverse effect on the
business, operations or financial condition of the Issuer and its subsidiaries
taken as a whole or the ability of the Issuer to perform its obligations under
this Agreement, the Notes or the Issuing and Paying Agency Agreement.
     2.8 There is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which is reasonably likely to result in a material adverse
change in the business, operations or financial condition of the Issuer and its
subsidiaries taken as a whole or the ability of the Issuer to perform its
obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.
     2.9 The Issuer is not an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     2.10 Neither the Private Placement Memorandum nor the Company Information
(excluding Dealer Information) contains any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
     2.11 Such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all the
requisite power and authority to execute, deliver and perform its obligations
under its Guarantee, this Agreement and, in the case of the Note Guarantor, the
Issuing and Paying Agency Agreement.
     2.12 This Agreement, the Guarantee of such Guarantor and, in the case of
the Note Guarantor, the Issuing and Paying Agency Agreement, have been duly
authorized, executed and delivered by such Guarantor party thereto, and
constitute legal, valid and binding obligations of such Guarantor, enforceable
against such Guarantor party thereto in accordance with their terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and except as enforceability of the indemnification provisions of this
Agreement may be limited by federal securities laws.
     2.13 No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Guarantees or, in the
case of the Note Guarantor, the Issuing and Paying Agency Agreement, except as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.
     2.14 Neither the execution and delivery by such Guarantor of this
Agreement, the Guarantees and, in the case of the Note Guarantor, the Issuing
and Paying Agency Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by such Guarantor party thereto, as applicable,
will (i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the respective properties or
assets of such Guarantor or (ii) violate or result in a breach or an event of
default under any of the terms of such Guarantor’s formation documents, any
material contract or instrument to which such Guarantor is a party or by which
it or its property is bound, or any law or regulation, or any order, writ,
injunction or decree of any court or government instrumentality, to which such
Guarantor is subject or by which it or its property is bound, which violation,
breach or event of default is reasonably likely to have a material adverse
effect on the financial condition of such Guarantor and its subsidiaries, taken
as a whole, or the ability of such Guarantor to perform its obligations under
this Agreement, its respective Guarantee or, in the case of the Note Guarantor,
the Issuing and Paying Agency Agreement.
     2.15 Such Guarantor’s Guarantee will rank at least pari passu with all
other senior unsecured debt of such Guarantor.

6



--------------------------------------------------------------------------------



 



     2.16 There is no litigation or governmental proceeding pending, or to the
knowledge of such Guarantor threatened, against or affecting such Guarantor or
any of its subsidiaries which is reasonably likely to result in a material
adverse change in financial condition of such Guarantor and its subsidiaries
taken as a whole or the ability of such Guarantor to perform its obligations
under this Agreement, its Guarantee or, in the case of the Note Guarantor, the
Issuing and Paying Agency Agreement.
     2.17 Such Guarantor is not an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     2.18 The Guarantor Information does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     2.19 The issuance of the Guarantees in the manner contemplated hereby does
not require registration under the Securities Act, pursuant to the exemption
from registration contained in Section 4(2) thereof, and no indenture in respect
of the Guarantees is required to be qualified under the Trust Indenture Act of
1939, as amended.
     2.20 Each issuance of Notes by the Issuer hereunder and each amendment or
supplement to the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer and each Guarantor, as applicable, to the Dealer, as
of the date thereof, that, both before and after giving effect to such issuance
and after giving effect to such amendment or supplement, (i) the representations
and warranties given by the Issuer and such Guarantor set forth above in this
Section 2 remain true and correct on and as of such date as if made on and as of
such date and (ii) in the case of an issuance of Notes, since the date of the
most recent Private Placement Memorandum, there has been no material adverse
change in the business, operations or financial condition of the Issuer or such
Guarantor and its respective subsidiaries, taken as a whole, which has not been
disclosed to the Dealer.
Section 3. Covenants and Agreements of Issuer and Guarantors
The Issuer and each Guarantor covenants and agrees, as applicable, that:
     3.1 The Issuer will give the Dealer prompt notice (but in any event prior
to any subsequent issuance of Notes hereunder) of any amendment to, modification
of, or waiver with respect to, the Notes, any Guarantee or the Issuing and
Paying Agency Agreement, including a complete copy of any such amendment,
modification or waiver.
     3.2 The Issuer shall, whenever there shall occur any change in the
business, operations or financial condition of the Issuer or a Guarantor or any
development or occurrence in relation to the Issuer or a Guarantor that would be
materially adverse to holders of the Notes or potential holders of the Notes,
promptly, and in any event prior to any subsequent issuance of Notes hereunder,
notify the Dealer (by telephone, confirmed in writing) of such change,
development, or occurrence; provided that, to the extent any such development or
occurrence is described in reasonable detail in any periodic or current report
of the Issuer on file with the Securities and Exchange Commission and available
to the Dealer on a timely basis, the Dealer shall be deemed notified in
accordance herewith.
     3.3 The Issuer and each Guarantor shall from time to time furnish to the
Dealer such publicly released information with respect to the Issuer or the
Guarantors as the Dealer may reasonably request, including, without limitation,
any press releases or other publicly released material provided by the Issuer or
any Guarantor to any national securities exchange or rating agency, regarding
(i) the Issuer’s and such Guarantor’s operations and financial condition,
(ii) the due authorization and execution of the Notes or the applicable
Guarantee and (iii) the Issuer’s ability to pay the Notes as they mature or such
Guarantor’s ability to make payments under its Guarantee.
     3.4 The Issuer and each Guarantor will take such action as the Dealer may
from time to time reasonably request to ensure that each offer and each sale of
the Notes in the manner contemplated hereby

7



--------------------------------------------------------------------------------



 



will comply with any applicable state Blue Sky laws; provided, that neither the
Issuer nor any of the Guarantors shall be obligated to file any general consent
to service of process or to qualify as a foreign corporation in any jurisdiction
in which it is not so qualified or subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.
     3.5 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer and the Guarantors, addressed
to the Dealer, reasonably satisfactory in form and substance to the Dealer,
(b) a copy of the executed Guarantees, (c) a copy of the executed Issuing and
Paying Agency Agreement, (d) a copy of resolutions adopted by the Board of
Directors of the Issuer, reasonably satisfactory in form and substance to the
Dealer and certified by the Secretary or similar officer of the Issuer,
authorizing execution and delivery by the Issuer of this Agreement, the Issuing
and Paying Agency Agreement and the Notes and consummation by the Issuer of the
transactions contemplated hereby and thereby, (e) a copy of resolutions adopted
by the Board of Directors of each Guarantor, reasonably satisfactory in form and
substance to the Dealer and certified by the Secretary or Assistant Secretary of
the applicable Guarantor authorizing, as applicable, the execution and delivery
by such Guarantor of this Agreement, its Guarantee and (in the case of the Note
Guarantor) the Issuing and Paying Agency Agreement and consummation by such
Guarantor of the transactions contemplated hereby and thereby, (f) prior to the
issuance of any Notes represented by a book-entry note registered in the name of
DTC or its nominee, a copy of the executed Letter of Representations among the
Issuer, the Issuing and Paying Agent and DTC dated February 16, 2011 and
(g) such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.
     3.6 The Issuer shall not issue Notes such that the aggregate principal
amount outstanding at any time would exceed the total amount of the available
revolving credit commitments then in effect that may be drawn upon to pay the
Notes under (a) the Credit Agreement dated as of January 19, 2011 (as amended,
supplemented, restated or otherwise modified from time to time, the “Revolving
Credit Agreement”), among Time Warner Inc., Time Warner International Finance
Limited, the Lenders party thereto, and Citibank, N.A., as administrative agent
and (b) any other financing arrangements that replace or supplement the
Revolving Credit Agreement.
Section 4. Disclosure
     4.1 The Private Placement Memorandum and its contents (other than the
Dealer Information) shall be the sole responsibility of the Issuer and the
Guarantors. The Private Placement Memorandum shall contain a statement expressly
offering an opportunity for each prospective purchaser to ask questions of, and
receive answers from, the Issuer and the Guarantors concerning the offering of
Notes and to obtain relevant additional information which the Issuer or the
Guarantors possess or can acquire without unreasonable effort or expense.
     4.2 Each of the Issuer and each Guarantor agrees to furnish the Dealer with
the Company Information and the Guarantor Information promptly as it becomes
available.
     4.3 (a) The Issuer and each Guarantor further agree to notify the Dealer
promptly upon the occurrence of any event relating to or affecting it that would
cause the Company Information or the Guarantor Information then in existence to
include an untrue statement of material fact or to omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they are made, not misleading.
          (b) In the event that the Issuer or a Guarantor gives the Dealer
notice pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it
then has Notes it is holding in inventory, the Issuer agrees promptly to
supplement or amend the Private Placement Memorandum so that such Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer shall make such supplement or
amendment available to the Dealer.

8



--------------------------------------------------------------------------------



 



          (c) In the event that (i) the Issuer or a Guarantor gives the Dealer
notice pursuant to Section 4.3(a) and (ii) the Dealer does not notify the Issuer
that it is then holding Notes in inventory and (iii) the Issuer chooses not to
promptly amend or supplement the Private Placement Memorandum in the manner
described in clause (b) above, then all solicitations and sales of Notes shall
be suspended until such time as the Issuer has so amended or supplemented the
Private Placement Memorandum, and made such amendment or supplement available to
the Dealer.
     4.4 The Issuer agrees that it shall not have outstanding at any time Notes
issued in an aggregate amount in excess of the authorized amount of the
respective Guarantees.
Section 5. Indemnification and Contribution
     5.1 The Issuer and the Guarantors, jointly and severally, will indemnify
and hold harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Company Information or, the Guarantor
Information included (as of any relevant time) or includes an untrue statement
of a material fact or omitted (as of any relevant time) or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) the breach by
the Issuer or a Guarantor of any agreement, covenant or representation made in
or pursuant to this Agreement. This indemnification shall not apply to the
extent that the Claim arises out of or is based upon Dealer Information or the
gross negligence or willful misconduct of the Dealer in the performance, or
failure to perform, its obligations under this Agreement.
     5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.
     5.3 In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 5 is
held to be unavailable or insufficient to hold harmless the Indemnitees,
although applicable in accordance with the terms of this Section 5, the Issuer
and the Guarantors, jointly and severally shall contribute to the aggregate
costs incurred by the Dealer in connection with any Claim in the proportion of
the respective economic interests of the Issuer and the Guarantors, on the one
hand, and the Dealer, on the other hand; provided, however, that such
contribution by the Issuer and the Guarantors shall be in an amount such that
the aggregate costs incurred by the Dealer do not exceed the aggregate of the
commissions and fees earned by the Dealer hereunder with respect to the issue or
issues of Notes to which such Claim relates. The respective economic interests
shall be calculated by reference to the aggregate proceeds to the Issuer of the
Notes issued hereunder and the aggregate commissions and fees earned by the
Dealer hereunder.
Section 6. Definitions
     6.1 “Claim” shall have the meaning set forth in Section 5.1.
     6.2 “Company Information” at any given time shall mean the Private
Placement Memorandum together with, to the extent applicable, (i) the Issuer’s
most recent report on Form 10-K filed with the SEC and each report on Form 10-Q
or 8-K filed by the Issuer with the SEC since the most recent Form 10-K, in each
case as amended and/or restated from time to time, (ii) any other publicly
available recent reports of the Issuer, including, but not limited to, any
publicly available filings or reports provided to its shareholders, (iii) any
other information or disclosure prepared pursuant to Section 4.3 hereof and
(iv) any information prepared or approved by the Issuer for dissemination to
investors or potential investors in the Notes.

9



--------------------------------------------------------------------------------



 



     6.3 “Dealer” shall mean the Dealer named on the cover page of this
Agreement.
     6.4 “Dealer Information” shall mean material concerning the Dealer and
provided by the Dealer in writing expressly for inclusion in the Private
Placement Memorandum.
     6.5 “DTC” shall mean The Depository Trust Company.
     6.6 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.
     6.7 “Guarantor Information” at any given time shall mean information with
respect to a Guarantor or the Guarantors contained in the Private Placement
Memorandum together with, (i) to the extent prepared and publicly filed by the
applicable Guarantor, the respective Guarantor’s most recent annual audited
financial statements and each interim financial statement or report prepared
subsequent thereto, (ii) the Guarantor’s other publicly available recent
reports, including, but not limited to, any publicly available filings or
reports provided to its shareholders, (iii) any other information or disclosure
prepared pursuant to Section 4.3 hereof and (iv) any information prepared or
approved by the respective Guarantor for dissemination to investors or potential
investors in the Notes.
     6.8 “Indemnitee” shall have the meaning set forth in Section 5.1.
     6.9 “Institutional Accredited Investor” shall mean an institutional
investor that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.
     6.10 “Issuing and Paying Agency Agreement” shall mean the issuing and
paying agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time.
     6.11 “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, as issuing and paying agent under the Issuing
and Paying Agency Agreement.
     6.12 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.
     6.13 “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein) provided to purchasers and prospective
purchasers of the Notes, and shall include amendments and supplements thereto
which may be prepared from time to time in accordance with this Agreement (other
than any amendment or supplement that has been completely superseded by a later
amendment or supplement).
     6.14 “Qualified Institutional Buyer” shall have the meaning assigned to
that term in Rule 144A under the Securities Act.
     6.15 “Revolving Credit Agreement” shall have the meaning set forth in
Section 3.6.
     6.16 “Rule 144A” shall mean Rule 144A under the Securities Act.
     6.17 “SEC” shall mean the U.S. Securities and Exchange Commission.
     6.18 “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

10



--------------------------------------------------------------------------------



 



     6.19 “Sophisticated Individual Accredited Investor” shall mean an
individual who (a) is an accredited investor within the meaning of Regulation D
under the Securities Act and (b) based on his or her pre-existing relationship
with the Dealer, is reasonably believed by the Dealer to be a sophisticated
investor (i) possessing such knowledge and experience (or represented by a
fiduciary or agent possessing such knowledge and experience) in financial and
business matters that he or she is capable of evaluating and bearing the
economic risk of an investment in the Notes and (ii) having not less than
$5 million in investments (as defined, for purposes of this section, in Rule
2a51-1 under the Investment Company Act of 1940, as amended).
Section 7. General
     7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.
     7.2 This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.
     7.3 The Issuer, each Guarantor and the Dealer agree that any suit, action
or proceeding brought by any of them against another in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes
shall be brought solely in the United States federal courts located in the
borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND EACH GUARANTOR WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     7.4 This Agreement may be terminated, at any time, by the Issuer, upon four
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
four business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer or the
Guarantors under Sections 5 and 7.3 hereof or the respective representations,
warranties, agreements, covenants, rights or responsibilities of the parties
made or arising prior to the termination of this Agreement.
     7.5 This Agreement is not assignable by any party hereto without the
written consent of the other parties, which consent shall not be unreasonably
withheld, except that such consent shall not be required in connection with an
assignment by the Dealer of its rights and obligations under this Agreement to
an entity (“Successor Entity”) in which the Dealer merges or which acquires all
or substantially all of the Dealer’s assets (including its rights and
obligations under this Agreement) if the debt rating given by each of Standard &
Poor’s and Moody’s to the long-term senior unsecured debt of the Successor
Entity is not lower than the debt rating given by Standard & Poor’s or Moody’s,
as applicable, to the long-term senior unsecured debt of the Dealer.
     7.6 This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     7.7 This Agreement shall inure to the benefit of and be binding upon the
Issuer, each Guarantor and the Dealer and their respective successors. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the parties hereto and their
respective successors any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the parties hereto and their respective successors, and for
the benefit of no other person, firm or corporation. No purchaser of Notes shall
be deemed to be a successor by reason merely of such purchase.
     7.8 The parties acknowledge and agree that effective upon the execution and
delivery of this Agreement, the Commercial Paper Dealer Agreement among the
Issuer, Historic TW Inc., TW AOL

11



--------------------------------------------------------------------------------



 



Holdings Inc., the Supplemental Guarantors and the Dealer, dated as of
January 25, 2007, relating to the sale and placement of short-term promissory
notes within the United States (the “Prior Agreement”) shall terminate (other
than those provisions which are expressed in the Prior Agreement to survive
termination) and the parties waive the required notice period in Section 7.3 of
the Prior Agreement.
     7.9 The Issuer and Guarantors acknowledge and agree that in connection with
the purchase and sale of the Notes or any other services the Dealer may be
deemed to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Dealer: (i) except to the
extent explicitly set forth herein, no fiduciary or agency relationship between
the Issuer and Guarantors, on the one hand, and the Dealer, on the other, exists
in respect of this Agreement or the purchase and sale of the Notes; (ii) the
Dealer is not acting as advisor, expert or otherwise, to either the Issuer or
any of the Guarantors, including, without limitation, with respect to the
determination of the offering price of the Notes, and such relationship between
the Issuer and the Guarantors, on the one hand, and the Dealer, on the other, is
entirely and solely commercial, based on arms-length negotiations; and (iii) the
Dealer and its affiliates may have interests that differ from those of the
Issuer or the Guarantors.
     7.10 Upon the release of a Guarantee and of the applicable Guarantor from
its obligations under such Guarantee in accordance with such Guarantee, such
Guarantor shall cease to be a party to this Agreement, without any notice or
action being required.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

            Time Warner Inc., as Issuer
      By:         Name:   Edward B. Ruggiero      Title:   Senior Vice President
and Treasurer        Historic TW Inc., as Note Guarantor
      By:         Name:   Edward B. Ruggiero      Title:   Senior Vice President
and Treasurer        Home Box Office, Inc., as Supplemental Guarantor
      By:         Name:   Edward B. Ruggiero      Title:   Senior Vice President
and Assistant Treasurer        Turner Broadcasting System, Inc., as Supplemental
Guarantor
      By:         Name:   Edward B. Ruggiero      Title:   Senior Vice President
and Assistant Treasurer        [•], as Dealer
      By:         Name:         Title:        

13



--------------------------------------------------------------------------------



 



ADDENDUM

1.   The dealers referred to in clause (b) of Section 1.2 of the Agreement are:
[•].   2.   The addresses of the respective parties for purposes of notices
under Section 7.1 are as follows:

          For the Issuer:    
 
       
Address:
      Time Warner Inc.
 
      One Time Warner Center
 
      New York, NY 10019
 
      Attention: Treasurer
 
      Telephone: (212) 484-8378
 
            With a copy to the same address:
 
       
 
      Attention: Assistant Treasurer, Treasury Operations
 
      Telephone: (212) 484-8378
 
        For the Guarantors:    
 
       
Address:
      Historic TW Inc.
 
      One Time Warner Center
 
      New York, NY 10019
 
      Attention: Treasurer
 
      Telephone: (212) 484-8378
 
            With a copy to the same address:
 
       
 
      Attention: Assistant Treasurer, Treasury Operations
 
      Telephone: (212) 484-8378
 
       
Address:
      Home Box Office, Inc.
 
      1100 Avenue of the Americas
 
      New York, NY 10036
 
      Attention: Assistant Treasurer
 
      Telephone number: (212) 484-8378
 
            With a copy to Time Warner at its address set forth above.
 
       
Address:
      Turner Broadcasting System, Inc.
 
      One CNN Center
 
      Atlanta, GA 30303
 
      Attention: Assistant Treasurer
 
      Telephone number: (212) 484-8378
 
            With a copy to Time Warner at its address set forth above.

14



--------------------------------------------------------------------------------



 



          For the Dealer:    
 
      Address: [•]
 
      Telephone number: [•]
 
      Fax number: [•]

15



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LEGEND FOR
PRIVATE PLACEMENT MEMORANDUM AND NOTES
THE NOTES AND THE GUARANTEES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER AND THE NOTES AND THE GUARANTEES AND
THE GUARANTORS, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR OR
HIGHLY SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN
THE MEANING OF RULE 501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN
INDIVIDUAL, (i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE
ECONOMIC RISK OF AN INVESTMENT IN THE NOTES AND (ii) HAS NOT LESS THAN $5
MILLION IN INVESTMENTS (AS DEFINED, FOR PURPOSES OF THIS PARAGRAPH, IN RULE
2A51-1 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED) (AN “INSTITUTIONAL
ACCREDITED INVESTOR” OR “SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR”,
RESPECTIVELY) AND THAT EITHER IS PURCHASING NOTES FOR ITS OWN ACCOUNT, IS A U.S.
BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN
ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT)
ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A FIDUCIARY OR AGENT (OTHER
THAN SUCH A BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION)
PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR (i) WHICH
ITSELF POSSESSES SUCH KNOWLEDGE AND EXPERIENCE OR (ii) WITH RESPECT TO WHICH
SUCH PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB
AND WITH RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION;
AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON
THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED
BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE
DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY
(A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (i) TO THE
ISSUER OR TO __________________________ OR ANOTHER PERSON DESIGNATED BY THE
ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE,
(ii) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR
SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR OR A QIB BY A PLACEMENT AGENT OR
(iii) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND
(B) IN MINIMUM AMOUNTS OF $250,000.

16



--------------------------------------------------------------------------------



 



EXHIBIT B
FURTHER PROVISIONS RELATING
TO INDEMNIFICATION
     (a) The Issuer and the Guarantors, jointly and severally agree to reimburse
each Indemnitee for all expenses (including reasonable fees and disbursements of
external counsel) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).
     (b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or any Guarantor, notify the Issuer and such Guarantor in writing of
the existence thereof; provided that (i) the omission so to notify either or
both the Issuer or such Guarantor will not relieve either of them from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by each
of them of substantial rights and defenses and (ii) the omission so to notify
the Issuer or such Guarantor will not relieve it from liability which it may
have to an Indemnitee otherwise than on account of this indemnity agreement. In
case any such Claim is made against any Indemnitee and it notifies the Issuer
and the Guarantors of the existence thereof, the Issuer and the Guarantors will
be entitled to participate therein, and to the extent that any of them may elect
by written notice delivered to the Indemnitee, to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnitee; provided that if the
defendants in any such Claim include both the Indemnitee and the Issuer or any
Guarantor and the Indemnitee shall have concluded that there may be legal
defenses available to it which are different from or additional to those
available to the Issuer or such Guarantor(s), neither the Issuer nor such
Guarantor(s) shall have the right to direct the defense of such Claim on behalf
of such Indemnitee, and the Indemnitee shall have the right to select separate
counsel reasonably satisfactory to the Issuer to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer or a Guarantor
to such Indemnitee of the election of the Issuer or such Guarantor(s) so to
assume the defense of such Claim and approval by the Indemnitee of counsel, the
Issuer and such Guarantor(s) will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer and the Guarantors shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer or such
Guarantor(s) shall not have employed counsel reasonably satisfactory to the
Indemnitee to represent the Indemnitee within a reasonable time after notice of
existence of the Claim or (iii) the Issuer or any Guarantor has authorized in
writing the employment of counsel for the Indemnitee. The indemnity,
reimbursement and contribution obligations of the Issuer and the Guarantors
hereunder shall be in addition to any other liability the Issuer and the
Guarantors may otherwise have to an Indemnitee and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Issuer, the Guarantors and any Indemnitee. The Issuer and
each Guarantor agrees that without the Dealer’s prior written consent it will
not settle, compromise or consent to the entry of any judgment in any Claim in
respect of which any Indemnitee is or could have been a party and
indemnification may be sought under the indemnification provision of the
Agreement, unless such settlement, compromise or consent (i) includes an
unconditional release of each Indemnitee from all liability arising out of such
Claim and (ii) does not include a statement as to or an admission of fault,
culpability or failure to act, buy or on behalf of any Indemnitee; provided,
that if the conditions set forth in clauses (i) and (ii) are satisfied, the
Dealer shall not unreasonably without or delay its consent to a settlement,
compromise or consent to the entry of a judgment in respect of such a Claim.

17



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF GUARANTEE
     GUARANTEE, dated as of February 16, 2011 (this “Guarantee”), of HISTORIC TW
INC., a Delaware corporation (the “Note Guarantor”).
     The Note Guarantor, for value received, hereby irrevocably guarantees
payment in full, as and when the same becomes due and payable, of the principal
of and interest, if any, on the promissory notes (the “Notes”) issued by TIME
WARNER INC., a Delaware corporation (the “Company”), from time to time pursuant
to the Issuing and Paying Agency Agreement, dated as of February 16, 2011, as
the same may be amended, supplemented or modified from time to time (the
“Agreement”), among the Company, the Note Guarantor and JPMorgan Chase Bank,
National Association (“JPMorgan”) in the form of (i) certificated notes or
(ii) book-entry obligations evidenced by a master note payable to The Depository
Trust Company or its nominee. The Note Guarantor’s obligations under this
Guarantee shall be unconditional, irrespective of the validity or enforceability
of any provision of the Agreement or the Notes.
     This Guarantee is a guaranty of the due and punctual payment (and not
collectibility) of all obligations of the Company in respect of the Notes and,
unless the Note Guarantor is released from its obligations hereunder as provided
below, shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Company, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Company under the Agreement or the Notes or of any collateral
security therefor or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Company or by any other circumstance (other
than by complete, irrevocable payment) that might otherwise constitute a legal
or equitable discharge or defense of a guarantor. The Note Guarantor waives all
requirements as to promptness, diligence, presentment, demand for payment,
protest and notice of any kind with respect to the Agreement and the Notes.
     Any term or provision of this Guarantee to the contrary notwithstanding,
the maximum aggregate amount of the Note Guarantor’s obligations hereunder shall
not exceed the maximum amount that can be hereby guaranteed without rendering
this Guarantee voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer or similar laws affecting the rights of creditors
generally.
     Any term or provision of this Guarantee to the contrary notwithstanding,
the Note Guarantor shall be automatically released from its obligations under
this Guarantee, and the guaranty of the Note Guarantor shall be automatically
released, upon receipt by JPMorgan of a certificate of a Responsible Officer of
the Company certifying that the Note Guarantor has no outstanding Indebtedness
for Borrowed Money as of the date of such certificate, other than any other
guarantee of Indebtedness for Borrowed Money that will be released concurrently
with the release of this Guarantee. Capitalized terms used in this paragraph but
not defined herein have the meaning assigned to them in the Credit Agreement,
dated as of January 19, 2011 among the Company, Time Warner International
Finance Limited, the lenders party thereto and Citibank, N.A., as Administrative
Agent).
     This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment of the Company, in whole or in
part, is rescinded or must otherwise be returned by the holder upon the
insolvency, bankruptcy or reorganization of the Company or otherwise, all as
though such payment had not been made; provided that this Guarantee shall not be
so reinstated if released as provided above.
     This Guarantee shall be governed by and construed in accordance with the
law of the State of New York.

            HISTORIC TW INC.
      By:                        

18



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUPPLEMENTAL GUARANTEE
     SUPPLEMENTAL GUARANTEE, dated as of February 16, 2011 (this “Supplemental
Guarantee”), of [Name of Supplemental Guarantor], a corporation organized under
the laws of ___________ (the “Supplemental Guarantor”).
     The Supplemental Guarantor, for value received, hereby irrevocably
guarantees the full payment of all monetary obligations of Historic TW Inc., a
Delaware corporation (“HTW”), under the Guarantee (the “HTW Guarantee”) dated
the date hereof given by HTW with respect to the payment of principal and
interest on promissory notes the (“Notes”) issued by Time Warner Inc., a
Delaware corporation (the “Issuer”), from time to time pursuant to the Issuing
and Paying Agency Agreement, dated as of February 16, 2011, as the same may be
amended, supplemented or modified from time to time (the “Agreement”), among the
Issuer, HTW and JPMorgan Chase Bank, National Association (“JPMorgan”), in the
form of (i) certificated notes or (ii) book-entry obligations evidenced by a
master note payable to The Depository Trust Company or its nominee, as and when
the same becomes due and payable. The Supplemental Guarantor’s obligations under
this Supplemental Guarantee shall be unconditional, irrespective of the validity
or enforceability of any provision of the Agreement, the Notes or the HTW
Guarantee.
     This Supplemental Guarantee is a guaranty of the due and punctual payment
(and not collectibility) of all obligations of HTW in respect of the HTW
Guarantee and, unless the Supplemental Guarantor is released from its
obligations hereunder as provided below, shall remain in full force and effect
until all amounts have been validly, finally and irrevocably paid in full, and
shall not be affected in any way by any circumstance or condition whatsoever,
including without limitation (a) the absence of any action to obtain such
amounts from HTW or the Issuer, (b) any variation, extension, waiver, compromise
or release of any or all of the obligations of HTW under the HTW Guarantee or
the Issuer under the Agreement or the Notes or of any collateral security
therefor, or (c) any change in the existence or structure of, or the bankruptcy
or insolvency of, HTW or the Issuer or by any other circumstance (other than by
complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor. The Supplemental Guarantor waives
all requirements as to promptness, diligence, presentment, demand for payment,
protest and notice of any kind with respect to the HTW Guarantee, the Agreement
or the Notes.
     Any term or provision of this Supplemental Guarantee to the contrary
notwithstanding, the maximum aggregate amount of the Supplemental Guarantor’s
obligations hereunder shall not exceed the maximum amount that can be hereby
guaranteed without rendering this Supplemental Guarantee voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.
     Any term or provision of this Supplemental Guarantee to the contrary
notwithstanding, the Supplemental Guarantor shall be automatically released from
its obligations under this Supplemental Guarantee, and the guaranty of the
Supplemental Guarantor shall be automatically released, upon receipt by JPMorgan
of a certificate of a Responsible Officer of the Company certifying that the
Supplemental Guarantor has no outstanding Indebtedness for Borrowed Money as of
the date of such certificate, other than any other guarantee of Indebtedness for
Borrowed Money that will be released concurrently with the release of this
Supplemental Guarantee. Capitalized terms used used in this paragraph but not
defined herein have the meaning assigned to them in the Credit Agreement, dated
as of January 19, 2011 among the Company, Time Warner International Finance
Limited, the lenders party thereto and Citibank, N.A., as Administrative Agent).
     This Supplemental Guarantee shall remain in full force and effect or shall
be reinstated (as the case may be) if at any time any payment of HTW, in whole
or in part, is rescinded or must otherwise be returned by the holder upon the
insolvency, bankruptcy or reorganization of HTW or otherwise, all as though such

19



--------------------------------------------------------------------------------



 



payment had not been made; provided that this Supplemental Guarantee shall not
be so reinstated if released as provided above.
     This Supplemental Guarantee shall be governed by and construed in
accordance with the law of the State of New York.

            [NAME OF SUPPLEMENTAL GUARANTOR]
      By:                        

20